Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors ProLine Sports, Inc. C/o Feel Golf Company, Inc. 107 Commerce Way Sanford, FL32771 We have audited the accompanying balance sheets of ProLine Sports, Inc. as of December 31, 2010 and 2009 and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years ended December 31, 2010 and 2009.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ProLine Sports, Inc. as of December 31, 2010 and 2009 and the results of its operations and its cash flows for each of the years in the period ended December 31, 2010 and 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ W.T. Uniack & Co., CPA’s P.C. Woodstock, Georgia September 13, 2011 1 PROLINE SPORTS, INC. Balance Sheets ASSETS December 31, December 31, CURRENT ASSETS Cash $ $ Accounts receivable, net Inventory, net Other current assets Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Income taxes payable Related party notes payable Royalties payable - Total Current Liabilities LONG-TERM LIABILITIES Line of credit Total Long-term Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, $0.01 par value; 10,000,000 shares authorized,100 and 100 shares issued and outstanding, respectively Additional paid-in capital - - Retained earnings Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 2 PROLINE SPORTS, INC. Statements of Operations For the Years Ended December 31, REVENUES, net $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Advertising Salaries and commissions Rent - related party General and administrative expenses Total Operating Expenses INCOME FROM OPERATIONS OTHER INCOME AND (EXPENSE) Interest income 6 - Interest expense ) ) Total Other Income and (Expense) ) ) NET INCOME BEFORE TAXES PROVISION FOR INCOME TAXES NET INCOME $ $ BASIC AND DILUTED EARNINGS PER COMMON SHARE $ $ WEIGHTED AVERAGE NUMBER OF BASIC AND DILUTED COMMON SHARES OUTSTANDING The accompanying notes are a integral part of these financials statements. 3 PROLINE SPORTS, INC. Statements of Stockholders' Equity Additional Common Stock Paid-In Retained Shares Amount Capital Earnings Total Balance, December 31, 2008 $ $
